UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7333


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN KEITH ROGERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:10-cr-00235-FDW-1; 3:13-cv-00657-FDW)


Submitted:   January 15, 2016             Decided:   January 29, 2016


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Keith Rogers, Appellant Pro Se.    William A. Brafford,
Cortney Randall, Assistant United States Attorneys, Charlotte,
North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brian Keith Rogers seeks to appeal the district court’s

order denying Rogers’ Fed. R. Civ. P. 60(b) motion for relief

from the court’s prior judgment * in light of Johnson v. United

States, 135 S. Ct. 2551 (2015).                   The order is not appealable

unless    a    circuit       justice    or   judge    issues      a   certificate    of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating    that

reasonable      jurists        would    find      that    the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller–El v.

Cockrell, 537 U.S. 322, 336–38 (2003).                    When the district court

denies     relief       on     procedural        grounds,      the    prisoner      must

demonstrate      both    that     the    dispositive          procedural   ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484–85.

     We have independently reviewed the record and conclude that

Rogers has not made the requisite showing.                       The district court



     * The Rule 60(b) motion was filed in Rogers’ 28 U.S.C.
§ 2255 (2012) postconviction proceeding.



                                             2
lacked jurisdiction to deny Rogers’ Rule 60(b) motion on the

merits because the claim he raised challenged the validity of

his career offender sentence, and thus the motion should have

been construed as a successive 28 U.S.C. § 2255 motion.                                See

Gonzalez v. Crosby, 545 U.S. 524, 531–32 (2005) (explaining how

to differentiate a true Rule 60(b) motion from an unauthorized

second or successive habeas corpus petition); United States v.

Winestock, 340 F.3d 200, 207 (4th Cir. 2003) (same).                             In the

absence of prefiling authorization from this court, the district

court lacked jurisdiction to hear a successive § 2255 motion.

See 28 U.S.C. § 2244(b)(3) (2012).

       Accordingly,      we   deny       a   certificate      of     appealability     and

dismiss the appeal.           We also deny Rogers’ motion to amend his

informal brief to add a new challenge to his sentence that was

not previously presented to the district court.                         Rogers remains

free, however, to pursue the legal issues identified in his Rule

60(b)   motion,    and    motion     to       amend    his    informal    brief,      in   a

motion pursuant to 28 U.S.C. § 2244 (2012).                           We dispense with

oral    argument   because         the       facts    and    legal    contentions      are

adequately   presented        in    the       materials      before    this   court    and

argument would not aid the decisional process.

                                                                              DISMISSED




                                               3